Exhibit 10.28
January 31, 2011
Mr. David Carlson
Chief Financial Officer
LaCrosse Footwear, Inc.
17634 NE Airport Way
Portland, OR 97230
Mr. David Carlson
Chief Financial Officer
Danner, Inc.
17634 NE Airport Way
Portland, OR 97230
Re: Amended and Restated Credit Agreement between LaCrosse Footwear, Inc.
(“Borrower”) and Wells Fargo Bank, National Association (“Lender”), dated as of
March 1, 2009, as amended (“Credit Agreement”)
Dear Dave:
     We have agreed that for calendar years 2011 and for each following calendar
year that the Credit Agreement is in effect, the figure “$5,000,000.00” in
Section 5.3 of the Credit Agreement is hereby increased to $7,500,000.00.
     All other provisions of the Loan Documents, as modified by our prior letter
agreements with respect thereto, remain in effect.
     Terms that are used in this letter that are defined in the Credit Agreement
have the same meaning in this letter that they are given in the Credit
Agreement.
     The foregoing consent shall take effect when we receive an original or
photocopy of a signature of an authorized officer of Borrower and Danner where
indicated below.

            Very truly yours,

WELLS FARGO BANK, NATIONAL ASSOCIATION
      /s/ James R. Bednark       James R. Bednark      Senior Vice President   

 



--------------------------------------------------------------------------------



 



         

CONSENT
     The undersigned acknowledged and consent to the foregoing, and Danner, Inc.
agrees that the foregoing shall not prejudice its obligations and the security
interest granted under the Third Party Security Agreement granted by the
undersigned in favor of Wells Fargo Bank, National Association, dated as of
April 15, 2004, as amended, which are hereby reaffirmed in all respects.
     DATED as of January 31, 2011.

             
LACROSSE FOOTWEAR, INC.
      DANNER, INC.    
 
           
/s/ Joseph P. Schneider
      /s/ Joseph P. Schneider    
 
           
Joseph P. Schneider
      Joseph P. Schneider    
President/Chief Executive Officer
      President/Chief Executive Officer    
 
           
/s/ David Carlson
      /s/ David Carlson    
 
           
David Carlson
      David Carlson    
Executive Vice President, Chief
      Executive Vice President, Chief    
Financial Officer and Secretary
      Financial Officer and Secretary    

 